                                                                                               <•> .
                                                                                           1   /
                                                                                           } f.



             IN THE UNITED STATES DISTRICT COURT FOR                             ?n
                   THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


TERENCE BENNETT a/k/a Terence
James Bennett,

       Plaintiff,

V.                                            CASE NO. CV418-297


LOANCARE, LLC,

        Defendant.



                                    ORDER


       Before    the   Court       is    Defendant's      Motion     to    Dismiss.

(Doc. 5.) On or about November 5, 2018, Plaintiff filed a

Complaint for an Order Correcting Credit Reporting and for

Damages against Defendant in the Superior Court of Chatham

County,    Georgia.     (Doc.       1,    Attach.     1    at   2-10.)      In     his

complaint, Plaintiff alleges that Defendant has incorrectly

reported his mortgage debt as being in arrears and failed

to remedy the issue. (Id. at 5-6.) Plaintiff alleges that,

as a result, his credit score had been damaged, and he has

been    denied     credit.    (Id.)       Defendant       removed    this    action

from the Superior Court of Chatham County on December 13,

2018.    (Doc.   1.)   Defendant filed         its    motion    to       dismiss      on

December     20,     2018    and    served     the     motion       on    Plaintiff

through the Court's Electronic Case Filing System ("ECF").
